Hart, J. (after stating the facts). The Legislature of 1917 passed an act pertaining to the regulation and incorporation of fraternal beneficiary associations. Acts of Ark. 1917, vol. 2, p. 2087. Section 6 provides that the payment of death benefits shall be confined to wife, husband and certain other designated relatives or dependents of the member. The record shows that the plaintiffs are hot in any of the classes permitted by the statute to be made beneficiaries. Therefore counsel for the defendant contend that the plaintiffs can not recover on the benefit certificate sued on because the statute in question became a part of the contract of insurance, and there is m> power to malee a beneficiary one who is not within any of the classes designated by the statute. 'Counsel rely upon the rule laid down by the Supreme Court of Minnesota, in Logan v. Modern Woodmen of America, 2 A. L. R. 1676, and cases cited in the opinion. We need not decide upon the correctness of the rule announced in those cases, for we are of the opinion that the statute relied upon has no application under the facts of the present case. The • benefit certificate sued on was issued prior to the passage of the act. So far as the record discloses, at the time the benefit certificate was issued, the member had the right to change the beneficiary to the plaintiffs, and this right or privilege was recognized by the Grand Scribe of the order, in 1919, at the time the change of beneficiaries was made. It is a well settled rule of this court to construe all statutes as having only a prospective operation unless the Legislature expressly declares, or otherwise shows a clear intent that it shall have a retrospective effect. Duke v. State, 56 Ark. 460; State v. Wallis, 57 Ark. 64; State v. McNally, 67 Ark. 580; Rhodes v. Cannon, 112 Ark. 6, and Black v. Special School Dist. No. 2, 116 Ark. 472. In White v. United States, 191 U. S. 545, the court said that where it is claimed that a law is to have a retrospective operation, such must be clearly the intention, evidenced in the law and its purposes, or the court will presume that the law-making power is acting for the future only and not for the past; that it is enacting a rule of conduct which shall control the future rights and dealings of men, rather than review and affix new obligations to that which has been done in the past. Again in the case of Cameron v. United States, 231. U. S. 710, it was said that a retrospective operation of statutes is not to be given except in clear cases, unequivocally evidencing the legislative intent to that effect. The statute under consideration pertains to the regulation and incorporation of fraternal beneficiary associations, and is very lengthy, containing thirty-two sections. There is nothing in any of them that tends to show that the Legislature intended the statute to have a retroactive effect. On the other hand, considering the language used in the light of the well known rule of construction above stated, it is apparent that the Legislature did not intend to give a retrospective effect to the statute. At the time of the passage of the act there were doubtless many members of fraternal societies who were acting under the rules and' constitutions of the societies as they then existed. There is nothing to indicate that the Legislature intended the statute to affect the rights of such members. Given a prospective operation, as we think it should be given, the statute has reference to the regulation of the-rights and privileges between the societies and such members as should thereafter join them, and did not attempt to cut off or destroy the rights or privileges of those members who had already joined and secured benefit certificates under the constitution and by-laws of the associations as they then existed. As stated in State v. Wallis, 57 Ark. 64, whether, if the Legislature had so intended, the statute could have a broader-application and could have affected the rights of members in benefit certificates issued before the passage of the act, we need not determine. It is sufficient to say that the statute relied upon by the defendant has no application to the facts presented by the record. So far as the record discloses, the memb’er complied with the, constitution and by-laws of the society in making the change of beneficiaries, as they existed before the passage of the act in question, and this was recognized by the grand scribe of the order. No other error is assigned for a reversal of the judgment, and it follows that the judgment will be affirmed.